Citation Nr: 1533735	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right hip seronegative spondyloarthropathy (also claimed as limitation of flexion of the right thigh).

2.  Entitlement to a compensable evaluation for impairment of the right thigh.

3.  Entitlement to a compensable evaluation for limitation of extension of the right hip.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty for training from January 1986 to June 1986 and on active duty from May 1987 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Madison, Wisconsin.  By way of a June 2013 rating decision, the Veteran was assigned separate noncompensable ratings for limitation of extension of the right thigh and impairment of the right thigh.  These matters were addressed in the statement of the case and the Veteran perfected his appeal as to the increased rating matters in his substantive appeal.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's right hip disability is currently assigned a 10 percent disability rating under Diagnostic Code 5252.  See 38 C.F.R. § 4.71a (2014).  A June 2013 rating decision assigned two additional, noncompensable evaluations under Diagnostic Codes 5251 and 5253.  The Veteran seeks an increased rating.  

While the Veteran asserted that he was entitled to a total disability rating based on individual unemployability (TDIU) in March 2010, he specifically withdraw that aspect of his claim for an increased rating in June 2010.  He has not since asserted that he is unable to obtain or retain substantially gainful employment as a result of his right hip/thigh disabilities, accordingly, the matter of TDIU is not before the Board at this time.

With regard to the right hip increased rating claim, the Board notes that several VA treatment records have been associated with the claims file dated from 2008 to November 2014.  However, it appears that several of the records dated between June 2010 and June 2012 are missing from the claims file.  Although some VA treatment records from the Charleston and Madison VA medical centers (VAMCs) dated between June 2010 and June 2012 are in the claims file, these records are noted as being printed only with regard to the Veteran's left hip and cervical spine.  Therefore, the Board finds that a remand is necessary so that all of the Veteran's VA treatment records (relating to all conditions) from the Charleston and Madison VAMCs dated between June 2010 and June 2012 may be associated with the claims file, as well as all of the Veteran's more recent VA treatment records dated since November 2014 from the Madison VAMC.

It may be helpful to note that the Veteran notified the RO in November 2011 that he had moved to Madison, Wisconsin.

Also noteworthy is that, in August 2011, the Veteran notified the RO that he moved to Rockford, Illinois.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records from the Charleston and Madison VAMCs, as well as any other facilities, dated between June 2010 and June 2012.  Please note that the Veteran reported in August 2011 that he had moved to Rockford, Illinois and in November 2011 that he had moved to Madison, Wisconsin.

Also, associate with the claims file all of the Veteran's more recent VA treatment records, including those from the Madison VAMC dated since November 2014.

2.  Then, take any other development action deemed warranted and readjudicate the increased ratings for the right hip/thigh.  If the matters remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

